[Cite as State v. Bussle, 2017-Ohio-4045.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


STATE OF OHIO,                                  :        OPINION

                 Plaintiff-Appellee,            :
                                                         CASE NO. 2016-P-0026
        - vs -                                  :

QUILLIE BUSSLE, JR.,                            :

                 Defendant-Appellant.           :


Criminal Appeal from the Portage County Court of Common Pleas, Case No. 2015 CR
00489.

Judgment: Affirmed.


Victor V. Vigluicci, Portage County Prosecutor, and Kristina Reilly, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Paul M. Grant, 209 South Main Street, Eighth Floor, Suite 3, Akron, OH 44308 (For
Defendant-Appellant).



COLLEEN MARY O’TOOLE, J.

        {¶1}     Quillie Bussle, Jr., appeals from the judgment entry of the Portage County

Court of Common Pleas, finding him guilty, after bench trial, of two counts of pandering

sexually oriented matter involving a minor, and three counts of illegal use of a minor in

nudity-oriented material or performance, and sentencing him to a total term of 15 years

imprisonment. Mr. Bussle contends the trial court deprived him of his constitutional right

to compulsory process by quashing a witness subpoena.              He also contends his
convictions are based on insufficient evidence, and are against the manifest weight of

the evidence. Finding no reversible error, we affirm.

       {¶2}     Mr. Bussle was charged by an indictment filed July 14, 2015. He pleaded

not guilty July 16, 2015. The matter came on for bench trial February 2, 2016. The

facts are taken from the trial transcript.

       {¶3}     On the evening of October 12, 2013, Mr. Bussle was hosting a party in the

basement of his parents’ house in Ravenna, Ohio, where he lived. Alcohol and drugs

were plentiful. One of the guests was Bridget David. It appears Mr. Bussle was her

drug supplier. At trial, she testified Mr. Bussle asked her to pick up two girls, S.M. and

D.D., and bring them to the party after purchasing vodka. Once Ms. David and the girls

returned to the party, the three of them retired to the bathroom to smoke crack cocaine

that Mr. Bussle had given Ms. David. At some point, Mr. Bussle entered the bathroom,

and asked Ms. David and the two girls to pose for topless photographs. Ms. David

testified Mr. Bussle used her cell phone to take the photographs, and directed the

poses. The first photograph depicted the three topless, with their arms draped around

each other. In the second, the pose was the same, but S.M. was licking Ms. David’s

nipples. The third photograph depicted both S.M. and D.D. licking Ms. David’s nipples.

In the fourth and fifth photographs, the girls are standing topless with their tongues

sticking out.

       {¶4}     Ms. David testified she learned shortly thereafter the girls were minors

(S.M. was 15 at the time; D.D. was 17), and that she tried to erase the photographs

from her phone. May 15, 2014, she was stopped by the Portage County Drug Task

Force, who seized her phone pursuant to a warrant. She entered a guilty plea to three




                                             2
counts of illegal use of a minor in nudity-oriented material, fifth degree felonies. By the

time of trial, she had completed her sentence.

      {¶5}     S.M. testified she had met Mr. Bussle incidentally one day while he was

riding his bicycle, and that she renewed her acquaintance later at a friend’s house. She

testified Mr. Bussle then told her he could find ways for her to earn money, so she gave

him her phone number.

      {¶6}     S.M. testified she and D.D. were picked up by both Mr. Bussle and Ms.

David the evening of October 12, 2013, and that the four then drove to a trailer park,

where Ms. David sold a food stamp card to a man. S.M. testified Mr. Bussle told her to

do anything the man desired, but that she and D.D. were scared by him, and hid in his

bathroom. S.M. testified the man nevertheless hugged her as they left. S.M. testified

the group then purchased vodka.

      {¶7}     On arriving at Mr. Bussle’s residence, S.M. testified she saw Danielle

Knight and the latter’s boyfriend, but that the two soon left to purchase beer. Mr. Bussle

then gave her a Percocet pill, and she drank vodka, before entering the bathroom,

followed by Ms. David and D.D., where they smoked crack cocaine. S.M. testified Mr.

Bussle then entered the bathroom, and told the girls they could get $100 for posing

topless. S.M. testified Mr. Bussle took the photographs, and directed the poses.

      {¶8}     Agent Stephen Lincoln of the Portage County Drug Task Force testified he

received a report that a minor was offering prostitution services on a website,

Backpage.com.      Investigation revealed this was D.D.     Agent Lincoln and other law

enforcement agents obtained the warrant for Ms. David’s phone, containing the five

photographs.    Agent Lincoln testified that upon executing a search warrant for Mr.




                                            3
Bussle’s residence, officers recovered six phones – none containing any incriminating

photographs. He further testified there were reports Mr. Bussle also possessed an

iphone, which was never recovered, and that Mr. Bussle vigorously denied any

knowledge of the five photographs in question.

      {¶9}   Mr. Bussle had subpoenaed Danielle Knight, and the state had moved to

quash. At the commencement of trial, the trial court reviewed Ms. Knight’s statement to

Agent Lincoln, and granted the motion to quash. However, she further directed that

Agent Lincoln could be cross examined on the substance of Ms. Knight’s statement.

Agent Lincoln testified Ms. Knight denied Mr. Bussle took the photographs, and

admitted she may have taken them herself.

      {¶10} Mr. Bussle moved to dismiss pursuant to Crim.R. 29 at the close of the

state’s case, and properly renewed his motion thereafter. The trial court denied the

motions, found Mr. Bussle guilty of all charges, and ordered the preparation of a pre-

sentence report.   Sentencing hearing was held April 15, 2016. All of Mr. Bussle’s

convictions were for second degree felonies. The trial court sentenced Mr. Bussle to

five consecutive terms of three years each; imposed court costs and a fine; and

informed Mr. Bussle he was subject to five years mandatory post-release control. He

was designated a Tier II sex offender.

      {¶11} Mr. Bussle timely noticed appeal, assigning three errors. The first reads:

“The trial court erred as a matter of law in denying Bussle’s right to compulsory process

in violation of the due process clause of the 14th Amendment and the 6th Amendment

to the U.S. Constitution and Article I, 1, 10 & 16 of the Ohio Constitution.” Mr. Bussle

asserts the trial court erred in quashing his subpoena of Ms. Knight.




                                            4
       {¶12} “The Sixth Amendment to the United States Constitution provides, ‘In all

criminal prosecutions, the accused shall enjoy the right (* * *) to be confronted with the

witnesses against him; to have compulsory process for obtaining witnesses in his favor

(* * *).”   State v. Jamison, 2d Dist. Montgomery No. 22177, 2008-Ohio-2065, ¶54.

However, in State v. Kirk, 72 Ohio St.3d 564 (1995), at paragraph one of the syllabus,

the court held:

       {¶13} “A trial court may exclude a person from appearing as a witness on behalf

of a criminal defendant at trial if the court determines that the witness will not offer any

testimony, but merely intends to assert the Fifth Amendment privilege against self-

incrimination. (Columbus v. Cooper (1990), 49 Ohio St.3d 42, * * *, distinguished and

limited.) (Parallel citation omitted.)

       {¶14} We review a trial court’s decision to quash a subpoena for abuse of

discretion. Petro v. North Coast Villas Ltd., 136 Ohio App.3d 93, 96 (9th Dist.2000).

Regarding this standard, we recall the term “abuse of discretion” is one of art, connoting

judgment exercised by a court which neither comports with reason, nor the record.

State v. Ferranto, 112 Ohio St. 667, 676-678 (1925). An abuse of discretion may be

found when the trial court “applies the wrong legal standard, misapplies the correct legal

standard, or relies on clearly erroneous findings of fact.” Thomas v. Cleveland, 176

Ohio App.3d 401, 2008-Ohio-1720, ¶15 (8th Dist.)

       {¶15} Ms. Knight’s attorney informed the trial court his client intended to assert

her Fifth Amendment privilege if called to testify. This was a bench trial. The trial court

allowed Agent Lincoln to testify as to what Ms. Knight had told him – that she was

certain Mr. Bussell had not taken the photographs, and that she thought she may done




                                             5
so, herself. Under the circumstances, the trial court did not abuse its discretion in

quashing the subpoena.

       {¶16} The first assignment of error lacks merit.

       {¶17} The second assignment of error reads: “The trial court erred as a matter of

law in denying Bussle’s Crim.R. 29 motion because the state failed to establish on the

record sufficient evidence to support the charges levied against Bussle in violation of

the due process clause of the 14th Amendment to the U.S. Constitution and Article I,

Sections 1, 10 & 16 of the Ohio Constitution.”

       {¶18} A Crim.R. 29 motion challenges the sufficiency of the evidence presented

by the state. State v. Wireman, 4th Dist. Pike No. 01CA662, 2002 WL 971842, *2 (April

2, 2002). Regarding a challenge to the sufficiency of evidence, this court has held:

       {¶19} “‘Sufficiency’ challenges whether the prosecution has presented evidence

on each element of the offense to allow the matter to go to the jury, * * *.

       {¶20} “‘“(* * *) (T)he test (for sufficiency of the evidence) is whether after viewing

the probative evidence and the inference drawn therefrom in the light most favorable to

the prosecution, any rational trier of fact could have found all of the elements of the

offense beyond a reasonable doubt. The claim of insufficient evidence invokes an

inquiry about due process. It raises a question of law, the resolution of which does not

allow the court to weigh the evidence. (Emphasis added.)’

       {¶21} “In other words, the standard to be applied on a question concerning

sufficiency is: when viewing the evidence ‘in a light most favorable to the prosecution,’ *

* * ‘(a) reviewing court (should) not reverse a jury verdict where there is substantial

evidence upon which the jury could reasonably conclude that all of the elements of an




                                             6
offense have been proven beyond a reasonable doubt.’” (Citations omitted.) State v.

Schlee, 11th Dist. Lake No. 93–L–082, 1994 WL 738452, *4-5 (Dec. 23, 1994).

       {¶22} Mr. Bussle was convicted on two counts of pandering sexually oriented

matter involving a minor, in violation of R.C. 2907.322.          The statute provides, in

pertinent part:

       {¶23} “(A) No person, with knowledge of the character of the material or

performance involved, shall do any of the following:

       {¶24} “(1) Create, record, photograph, film, develop, reproduce, or publish any

material that shows a minor participating or engaging in sexual activity, masturbation, or

bestiality;

       {¶25} “(2) Advertise for sale or dissemination, sell, distribute, transport,

disseminate, exhibit, or display any material that shows a minor participating or

engaging in sexual activity, masturbation, or bestiality;

       {¶26} “(3) Create, direct, or produce a performance that shows a minor

participating or engaging in sexual activity, masturbation, or bestiality;

       {¶27} “(4) Advertise for presentation, present, or participate in presenting a

performance that shows a minor participating or engaging in sexual activity,

masturbation, or bestiality;

       {¶28} “(5) * * *

       {¶29} “(6) Bring or cause to be brought into this state any material that shows a

minor participating or engaging in sexual activity, masturbation, or bestiality, or bring,

cause to be brought, or finance the bringing of any minor into or across this state with

the intent that the minor engage in sexual activity, masturbation, or bestiality in a




                                              7
performance or for the purpose of producing material containing a visual representation

depicting the minor engaged in sexual activity, masturbation, or bestiality.”

       {¶30} One of the photographs depicted S.M. licking Ms. David’s nipples.

Another depicted both S.M. and D.D. licking Ms. David’s nipples.                R.C. 2907.01

provides, in pertinent part:

       {¶31} “As used in sections 2907.01 to 2907.38 of the Revised Code:

       {¶32} “(A) ‘Sexual conduct’ means vaginal intercourse between a male and

female; anal intercourse, fellatio, and cunnilingus between persons regardless of sex;

and, without privilege to do so, the insertion, however slight, of any part of the body or

any instrument, apparatus, or other object into the vaginal or anal opening of another.

Penetration, however slight, is sufficient to complete vaginal or anal intercourse.

       {¶33} “(B) ‘Sexual contact’ means any touching of an erogenous zone of

another, including without limitation the thigh, genitals, buttock, pubic region, or, if the

person is a female, a breast, for the purpose of sexually arousing or gratifying either

person.

       {¶34} “(C) ‘Sexual activity’ means sexual conduct or sexual contact, or both.”

       {¶35} The photographs of the girls licking Ms. David’s nipples meet the definition

of “sexual contact” set forth at R.C. 2907.01(B), and thus constitute “sexual activity” for

purposes of R.C. 2907.322.        Mr. Bussle argues that there is no evidence the

photographs were taken with the purpose of sexually arousing either him or any of the

three females. However, as we observed in State v. Hake, 11th Dist. Trumbull No.

2007-T-0091, 2008-Ohio-1332, ¶26:

       {¶36} “[W]e have previously held that ‘(i)t is sufficient to present circumstantial




                                             8
evidence from which the finder of fact can infer the purpose of the act was for sexual

gratification; no direct evidence of the accused’s mental state is required.’ State v.

Tennyson (Nov. 21, 2001), 11th Dist. No. 98-L-219, 2001 Ohio App. LEXIS 5211, at 8,

citing State v. Said (Mar. 26, 1993), 11th Dist. No. 92-L-018, 1993 Ohio App. LEXIS

175, at 16. ‘A sexual purpose can be inferred from the nature of the act itself if a

reasonable person would find that act sexually stimulating to either the offender or the

victim.’ Id. ‘The relevant inquiry is would an ordinary prudent person or a reasonable

person sitting as a juror perceive from the defendant’s actions, and all of the

surrounding facts and circumstances, that the defendant’s purpose or specific intention

was arousal or gratification of sexual desire?’ State v. Horrigan (Feb. 19, 1999), 2d

Dist. No. 17260, 1999 Ohio App. LEXIS 1100, at 10.” (Emphasis sic.)

       {¶37} The trial court could easily find that the photographs of S.M. and or D.D.

licking Ms. David’s nipples to be meant to supply sexual gratification.

       {¶38} Mr. Bussle was also convicted on three counts of illegal use of a minor in

nudity-oriented material or performance in violation of R.C. 2907.323. These counts

evidently relate to the pictures showing the girls and Ms. David with their arms around

each other, or the girls sticking out their tongues. The statute provides, in pertinent part:

       {¶39} “(A) No person shall do any of the following:

       {¶40} “(1) Photograph any minor who is not the person’s child or ward in a state

of nudity, or create, direct, produce, or transfer any material or performance that shows

the minor in a state of nudity, unless both of the following apply:

       {¶41} “(a) The material or performance is, or is to be, sold, disseminated,

displayed, possessed, controlled, brought or caused to be brought into this state, or




                                             9
presented for a bona fide artistic, medical, scientific, educational, religious,

governmental, judicial, or other proper purpose, by or to a physician, psychologist,

sociologist, scientist, teacher, person pursuing bona fide studies or research, librarian,

member of the clergy, prosecutor, judge, or other person having a proper interest in the

material or performance;

      {¶42} “(b) The minor’s parents, guardian, or custodian consents in writing to the

photographing of the minor, to the use of the minor in the material or performance, or to

the transfer of the material and to the specific manner in which the material or

performance is to be used.”

      {¶43} Ms. David and S.M. both testified that Mr. Bussle took the photographs,

and directed the poses. He was not the father or guardian of S.M. and D.D.; the girls

were topless. The exceptions to liability set forth at R.C. 2907.323(A)(1)(a) and (b) do

not apply.   Consequently, the state introduced sufficient evidence that Mr. Bussle

violated R.C. 2907.323.

      {¶44} The second assignment of error lacks merit.

      {¶45} The third assignment of error reads: “Bussle’s convictions are against the

manifest weight of the evidence possession in violation of the due process clause of the

14th Amendment to the U.S. Constitution and Article I, Sections 1, 10, & 16 of the Ohio

Constitution.” In support of this assignment of error, Mr. Bussle notes that everyone at

his October 12, 2013 party was extremely intoxicated, and asserts none could have a

clear memory of the events. He further observes the photographs were on Ms. David’s

phone, not any of his, and that Ms. David received a favorable plea deal from the state.




                                           10
He emphasizes the fact that Danielle Knight told Agent Lincoln that Mr. Bussle definitely

did not take the photographs, and that she may have been responsible.

      {¶46} Regarding manifest weight challenges, this court has held:

      “‘In determining whether the verdict was against the manifest weight of the

      evidence, “(* * *)(t)he court reviewing the entire record, weighs the evidence and

      all reasonable inferences, considers the credibility of witnesses and determines

      whether in resolving conflicts in the evidence, the jury clearly lost its way and

      created such a manifest miscarriage of justice that the conviction must be

      reversed and a new trial ordered. (* * *)”’” (Citations omitted.) (Emphasis sic.)

      State v. Schlee, supra, at *4-5.

      {¶47} A judgment of a trial court should be reversed as being against the

manifest weight of the evidence “‘only in the exceptional case in which the evidence

weighs heavily against the conviction.’” State v. Thompkins, 78 Ohio St.3d 380, 387

(1997).

      {¶48} With respect to the manifest weight of the evidence, we note that the jury

is in the best position to assess the credibility of witnesses. State v. DeHass, 10 Ohio

St.2d 230, paragraph one of the syllabus (1967).

      {¶49} Despite discrepancies in their testimony regarding events leading up to

the taking of the photographs, both Ms. David and S.M. insisted Mr. Bussle suggested

it, directed the poses, and took the photographs. The trial court could choose to accept

their testimony rather than the statement of Ms. Knight relayed by Agent Lincoln.

Consequently, Mr. Bussle’s convictions are not against the manifest weight of the

evidence.




                                           11
      {¶50} The third assignment of error lacks merit.

      {¶51} The judgment of the Portage County Court of Common Pleas is affirmed.



THOMAS R. WRIGHT, J., concurs,

DIANE V. GRENDELL, J., concurs in judgment only.




                                          12